EXHIBIT 10.1

PROMISSORY NOTE

 

$9,000,000    December 31, 2007

For value received, BROOKE CAPITAL CORPORATION, a Kansas corporation (the
“Borrower”), promises to pay to the order of CITIZENS BANK AND TRUST COMPANY, a
Missouri banking corporation (the “Bank”), at such address as the Bank may
designate from time to time, the principal sum of Nine Million and 00/100
Dollars ($9,000,000.00), together with interest thereon as provided below.

1. Principal and Interest. Principal and interest under this Promissory Note
(the “Note”) is due and payable, without notice or demand, as follows:

(a) Quarterly Interest Payments. Interest on the outstanding principal balance
of this Note is due and payable on the 5th day of each calendar quarter,
beginning April 5, 2008, until the final balloon payment referred to below is
due.

(b) Final Balloon Payment. On February 5, 2009, the entire outstanding principal
balance of this Note, all accrued but unpaid interest thereon and any other
amounts owing under this Note will be immediately due and payable in their
entirety.

2. Interest Rate. Interest will accrue on the outstanding principal balance of
this Note, prior to default, at an annual rate equal to the Prime Rate in effect
from time to time. The “Prime Rate” means the prime rate as published from time
to time in the “Money Rates” section of The Wall Street Journal or in such other
reputable financial news service (electronic or otherwise) utilized by the Bank
from time to time. The Prime Rate may fluctuate as frequently as daily, and
shall change on the day any change in the prime rate occurs. This rate is only a
reference rate and may not be the lowest rate offered by the Bank. Interest will
be calculated based upon the actual number of days elapsed over a year of 360
days. If interest is not paid when due, such interest shall be treated as
principal outstanding under this Note and interest shall accrue thereon as
provided herein.

3. Loan Origination Fee. The Borrower agrees to pay to the Bank, on the date
hereof, a fee in the amount of $45,000 which shall be deemed fully earned and
non-refundable on the date hereof.

4. Security. The Borrower’s obligations under this Note are secured by a Pledge
Agreement, dated on or about the date hereof, between the Brooke Corporation, a
Kansas corporation (the “Parent”), and the Bank, as the same may be amended,
restated, replaced or otherwise modified from time to time (the “Pledge
Agreement”). This Note, the Pledge Agreement and all other documents which at
any time evidence, secure or otherwise relate to the Borrower’s obligations
under this Note, as any of the foregoing may be amended, renewed, restated,
replaced or otherwise modified from time, are collectively referred to herein as
“Credit Documents.” All property encumbered by the Pledge Agreement and all
other property which at any time secures any obligations of the Borrower to the
Bank or those of any guarantor of any obligations of the Borrower to the Bank
are collectively referred to herein as “Collateral.” The Borrower agrees to
cause the Parent to pledge to the Bank the Additional Pledged Shares referred to
in the Pledge Agreement as and when required under the Pledge Agreement.

5. Events of Default. This Note shall, at the option of the Bank, become
immediately due and payable, without notice or demand, if: (a) the Borrower
fails to pay, perform or observe any obligation of the



--------------------------------------------------------------------------------

Borrower to the Bank beyond any applicable grace, cure or notice period, or any
event of default (however defined or described) occurs under any agreement
between the Borrower and the Bank; (b) the Borrower fails to pay any amount owed
to any other creditor relating to borrowed money or similar indebtedness or any
guaranty thereof or any event of default (however defined or described) occurs
under such indebtedness or guaranty; (c) the Parent fails to pay, perform or
observe any obligation of the Parent to the Bank beyond any applicable grace,
cure or notice period, or any event of default (however defined or described)
occurs under any agreement between the Parent and the Bank (including, without
limitation, the occurrence of any “Event of Default” as defined in the Pledge
Agreement); (d) the owners of the stock or other equity interests of the
Borrower as of the date hereof shall fail to maintain majority ownership and
voting control of the Borrower; (e) the owners of the stock or other equity
interests of the Parent as of the date hereof shall fail to maintain effective
voting control of the Parent; (f) Robert Orr, Keith Bouchey, Michael Hess,
Leland Orr, Carl Baranowski, Kyle Garst or Dane Devlin dies, is judicially
declared incompetent or fails to perform fully those duties being performed by
him or her for the benefit of the Borrower or the Parent on the Closing Date;
(g) any bankruptcy or other insolvency proceeding is filed by or against the
Borrower or the Parent; (h) one or more judgments, decrees or orders for the
payment of money in excess of $250,000 in the aggregate during any 12-month
period is rendered against the Borrower and/or the Parent; (i) any material
regulatory investigation, proceeding or action against the Borrower or the
Parent is commenced; (j) any representation or warranty made by or on behalf of
or concerning the Borrower or the Parent in connection with any Credit Document
proves to be incorrect, incomplete or misleading in any material respect when
made, or any such representation or warranty becomes incorrect, incomplete or
misleading in any material respect and the Borrower or the Parent, as the case
may be, fails to give the Bank prompt written notice thereof; (k) the value of
the common stock of Brooke Credit Corporation falls below $2.40 share; or (l) in
the Bank’s reasonable judgment, there occurs any material adverse change in the
financial condition or economic prospects of the Borrower or the Parent or the
value or liquidity of or the Bank’s lien on any Collateral. Each of these events
is referred to in this Note as an “Event of Default.” So long as any Event of
Default is in effect, the Bank may setoff and apply against any deposit and/or
other accounts maintained by any Borrower with the Bank any or all amounts then
owing under this Note. The foregoing right of setoff shall be in addition to any
other rights of setoff and any other rights or remedies the Bank may have.

6. Quarterly Covenant Compliance Certificate; Notice of Default. The Borrower
agrees to deliver to the Bank, within 15 days after the end of each calendar
quarter, beginning with the calendar quarter ending March 31, 2008, a
certificate signed by the President or Chief Financial Officer of the Borrower
(and acknowledged by the President of the Parent) stating that, for such
quarter, the Borrower complied with all of its obligations under the Credit
Documents to which it is a party (or, if such is not the case, a statement of
what obligations the Borrower did not comply with and what steps the Borrower
has undertaken or proposes to undertake in respect thereof) and that, as of the
last day of such fiscal quarter, all representations and warranties in the
Credit Documents made by or on behalf of or otherwise concerning the Borrower or
the Parent are correct and not misleading in all material respects (or, if such
is not the case, a statement of which representations or warranties are not true
or are misleading). If an Event of Default occurs, or if any event occurs that,
with the passage of time, giving of notice or both, would become an Event of
Default, the Borrower agrees to give the Bank written notice of the same within
five days after the occurrence of such Event of Default or event, as the case
may be.

7. Post-Default Interest Rate. Upon the occurrence and during the continuation
of an Event of Default, interest payable under this Note will accrue at an
annual rate equal to three percent (3%) above the rate that would otherwise
apply pursuant to Section 2 above. The foregoing post-default interest rate
shall apply without regard to whether the Bank has accelerated the maturity of
this Note or any amounts are then due and owing under this Note.

 

Promissory Note – Page 2



--------------------------------------------------------------------------------

8. Late Fees. If the Borrower fails to pay any amount due under this Note within
ten (10) days after its due date, the Borrower will pay to the Bank on demand a
late payment fee equal to five percent (5%) of the amount of the late payment.
This late payment fee will be in addition to any other amounts payable by the
Borrower under this Note, including, without limitation, interest payable at the
post-default rate.

9. Representations and Warranties. The Borrower represents and warrants to the
Bank as follows:

(a) Organization and Existence. Each of the Borrower and the Parent (i) is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Kansas, (ii) is in good standing in all other jurisdictions
in which it is required to be qualified to do business as a foreign corporation,
and (iii) has obtained all licenses and permits and has filed all registrations
necessary to the operation of its business; except where the failure to so
qualify or to obtain such licenses or permits could not reasonably be expected
to have a Material Adverse Effect. For purposes hereof, a “Material Adverse
Effect” means (i) a material adverse effect on the assets, liabilities,
business, prospects, operations, income or condition, financial or otherwise, of
the Borrower, the Parent or any other guarantor, (ii) a material impairment of
the ability of the Borrower, the Parent or any other guarantor to pay, perform
or observe their respective obligations under the Credit Documents, or (iii) a
material impairment of the enforceability or availability of the rights or
remedies stated to be available to the Bank under the Credit Documents.

(b) Authorization; Non-Contravention. The execution, delivery and performance by
each of the Borrower and the Parent of each Credit Document to which it is a
party (i) are within the Borrower’s and Parent’s corporate powers, (ii) have
been duly authorized by all necessary corporate or similar action, and (iii) do
not contravene the Borrower’s or the Parent’s articles of incorporation or
by-laws, or any law or contractual restriction binding on or affecting the
Borrower, the Parent or any of their respective properties

(c) Approval of Governmental Bodies. No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution, delivery and performance by
either the Borrower or the Parent of the Credit Documents to which it is a party
or the exercise by the Bank of any of its rights or remedies thereunder,
including, without limitation, the sale or other disposition of any Collateral
to any person [except as may be required in connection with (i) that certain
Lock-Up Agreement, dated as of July 18,2007, by and between Parent and Oakmont
Acquisition Corp., and (ii) the disposition of securities under the Pledge
Agreement by laws affecting the offering and sale of securities generally].

(d) Enforceability of Obligations. The Credit Documents to which the Borrower
and/or the Parent is a party are the legal, valid and binding obligations of the
Borrower and/or the Parent, as the case may be, enforceable against the Borrower
and/or the Parent, as the case may be, in accordance with their respective
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforceability of creditors’ rights generally and subject to the discretion of
courts in applying equitable remedies.

(e) Financial Statements. All financial statements of the Borrower and the
Parent which have been furnished to the Bank fairly present the financial
condition of the Borrower and the Parent, as the case may be, as of the dates
reflected on the financial statements, and fairly present the results of their
respective operations for the period covered thereby, all in accordance with
GAAP. As of the date hereof, there has been no material adverse change in the
financial condition or results from operations, as the case may be, of the
Borrower or the Parent since the September 30, 2007 financial

 

Promissory Note – Page 3



--------------------------------------------------------------------------------

statements of each of the Borrower and the Parent delivered to the Bank.
Similarly, as of the date hereof, there has been no material adverse change in
the financial condition or results from operations of the Borrower or the Parent
since the date of the June 30, 2007 pro-forma combined financial statements
attached to the October 16, 2007 notice of a meeting of the shareholders of the
Borrower.

(f) Litigation. There is no pending or threatened action or proceeding affecting
the Borrower or the Parent or any of their respective properties before any
court, governmental agency or arbitrator which, if determined adversely to the
Borrower or the Parent, could reasonably be expected to have a Material Adverse
Effect.

(g) Stock and Records. All outstanding capital stock of the Borrower and the
Parent was and is properly issued, and all books and records of the Borrower and
the Parent, including but not limited to their respective minute books, by-laws
and books of account, are accurate and complete in all material respects

(h) Negative Pledges. Neither the Borrower nor the Parent is a party to or bound
by any indenture, contract or other instrument or agreement which prohibits or
restricts the security interest granted to the Bank in the Pledged Collateral
described in the Pledge Agreement.

10. Financial and Related Covenants. So long as the Bank has any obligation to
extend credit to or for the benefit of the Borrower or any obligations of the
Borrower or the Parent are outstanding under the Credit Documents:

(a) Tangible Net Worth. The Borrower shall maintain, as of the end of each
fiscal quarter, a Tangible Net Worth of not less than $12,000,000.

For purposes hereof,

(i) “Tangible Net Worth” means, at any time, (1) the excess of the Borrower’s
assets over its liabilities at such time, each as determined in accordance with
GAAP, minus (2) the sum of, without duplication, (A) goodwill, including any
amounts, however designated on any balance sheet of the Borrower representing
the excess of the purchase price paid for assets or stock or other equity
interests over the value assigned thereto on the books of the Borrower (other
than any such excess purchase price paid for inventoried insurance agencies of
the Borrower to the extent such inventoried agencies otherwise constitute assets
under GAAP), (B) patents, copyrights, trademarks, trade names, non-compete
agreements, franchises and other similar intangibles, (C) deferred assets, other
than prepaid insurance and prepaid taxes, (D) assets located and notes and
receivables due from obligors outside of the United States of America,
(E) unamortized debt discount and expense, and (F) notes, receivables and other
amounts due from affiliates or employees.

(ii) “GAAP” means generally accepted accounting principles in effect from time
to time in the United States of America.

(b) Investments in Affiliates. The Borrower shall not make any advances to or
investments in any of its affiliates without first obtaining the Bank’s prior
written consent thereto; provided, however, that the Borrower may incur
indebtedness extended to it by its affiliates if such indebtedness is
subordinated to the Bank’s payment and other rights under the Credit Documents
pursuant to a subordination agreement reasonably satisfactory in form and
content to the Bank.

 

Promissory Note – Page 4



--------------------------------------------------------------------------------

(c) Dividends and Distributions. The Borrower shall not pay any dividends or
make any other distributions in respect of any stock or other equity interests
of the Borrower or redeem or otherwise acquire any such stock or other equity
interests; provided, however, that (i) the Borrower may make distributions
payable solely in stock or other equity interests of the Borrower, and (ii) if
no Event of Default then exists or would result therefrom, the Borrower may pay
cash dividends to its equity holders in the ordinary course of its business and
consistent with its past practices (but excluding, in any event, any special or
liquidating dividends).

(d) No Other Senior Debt. The Borrower shall not incur or otherwise become
directly or indirectly liable for any indebtedness for borrowed money, capital
lease obligations or similar financing obligations without first obtaining the
Bank’s prior written consent thereto, unless such financing obligations are
subordinated in all respects to the Bank’s payment and other rights under the
Credit Documents pursuant to a subordination agreement reasonably satisfactory
and form and content to the Bank. Notwithstanding the foregoing, the Borrower
may refinance any such financing obligations existing on the date hereof, if
such refinancing does not act to increase the principal (or equivalent) amount
of the obligations being refinanced.

(e) No Pledge of Insurance Agency Inventory Held for Sale. The Borrower shall
not grant a security interest in or otherwise encumber any insurance agencies or
assets thereof acquired by the Borrower and held as inventory; provided,
however, that the Borrower may grant purchase-money liens on any such assets it
acquires if the holder of such lien’s right to obtain a deficiency from the
Borrower is subordinated to the prior payment in full of the Obligations.

(f) Fundamental Changes. Neither the Borrower nor the Parent shall merge or
consolidate with or otherwise acquire, or be acquired by, any other person.
Neither the Borrower nor the Parent shall sell, lease or otherwise transfer all
or any part of its properties, real or personal, other than, for so long as no
Event of Default exists, the sale of inventory in the ordinary course of such
person’s business and the disposition of obsolete equipment to the extent
consistent with such person’s past business practices. Neither the Borrower nor
the Parent shall enter into any sale and leaseback transaction with respect to
any of its properties or create any subsidiary, or manufacture any goods, render
any services or otherwise enter into any business which is not substantially
similar to that existing on the date hereof.

11. Usury; Loan Proceeds. If the interest rate under this Note exceeds the
maximum lawful interest rate at any time, the interest rate under this Note, for
such period of time which it exceeds the maximum lawful rate, will be reduced to
and will equal the maximum lawful rate at such time. If the Bank receives any
interest payments in excess of the maximum amount permitted by law, such excess
will be applied to reduce the outstanding principal balance, whether then due
and payable or not, and any other amounts owing under this Note, and the balance
remaining, if any, will be returned to the Borrower upon the Borrower’s request.
The Borrower represents to the Bank that the Borrower will use the proceeds of
this Note only for business purposes, and not for personal, family or household
purposes. The Borrower agrees that this loan is a “business loan” within the
meaning of, and that it is exempt from usury restrictions by virtue of,
Mo.Rev.Stat. § 408.035. The Borrower will not, directly or indirectly, use any
part of the proceeds of this Note for the purpose of purchasing or carrying any
margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System, or to extend credit to any person for the purpose of
purchasing or carrying any such margin stock, or for any purpose which violates,
or is inconsistent with, Regulation X of such Board of Governors.

12. Waivers. The Borrower and any guarantors and endorsers of this Note:
(a) waive presentment, protest, demand for payment, notice of dishonor and any
and all other notices, demands and consents with

 

Promissory Note – Page 5



--------------------------------------------------------------------------------

respect to the delivery, acceptance, performance, default and enforcement of
this Note; (b) consent to any extensions of time, renewals, releases of any
parties to or guarantors of this Note, waivers, and any other modifications that
may be granted or consented to by the Bank from time to time with respect to
this Note; and (c) waive all suretyship defenses, including, without limitation,
impairment of collateral. No delay by the Bank in exercising any of its rights
under this Note will operate as a waiver of such rights, nor will any single or
partial exercise of such rights preclude further exercise of such rights or any
other rights. The Borrower waives any right of setoff or similar right the
Borrower may now or hereafter have against the Bank with respect to the
Borrower’s obligations under this Note.

13. Application of Payments. The Borrower waives any right to direct the
application of any payments or prepayments received by the Bank. Unless the Bank
elects to the contrary, all amounts received by the Bank will be applied in the
following order of application: first, to any fees, expenses or other amounts
(other than principal or interest) which are payable to the Bank pursuant to the
Credit Documents; second, to accrued interest; and third and finally, to
outstanding principal.

14. Prepayment. The Borrower may prepay this Note in whole or in part on one or
more occasions without penalty or premium.

15. Closing Expenses. The Borrower agrees to pay to the Bank, on the date of
this Note, all fees and expenses, including, without limitation, attorneys fees
and expenses, incurred by the Bank in connection with the preparation and
closing of this Note and the other Credit Documents, and without regard to
whether any of the transactions described in the Credit Documents close or are
otherwise consummated.

16. Reimbursement of Expenses. If, at any time or times prior or subsequent to
the date hereof, regardless of whether an Event of Default then exists or any of
the transactions contemplated hereunder are concluded, the Bank employs counsel
for advice or other representation, or incurs reasonable legal and/or investment
bankers’, appraisers’, liquidators’ and/or other costs or out-of-pocket expenses
in connection with: (a) the negotiation and preparation of this Note or any of
the other Credit Documents, or any amendment or other modification of this Note
or any of the other Credit Documents; (b) any litigation, contest, dispute,
suit, proceeding or action (whether instituted by the Bank, the Borrower, the
Parent or any other person) in any way relating to the Collateral, this Note,
any of the other Credit Documents or the Borrower’s or the Parent’s affairs;
(c) any attempt to enforce any rights of the Bank against the Borrower, the
Parent or any other person which may be obligated to the Bank by virtue of this
Note or any of the other Credit Documents, irrespective of whether litigation is
commenced in pursuance of such rights; and/or (d) any attempt to inspect,
verify, protect, preserve, restore, collect, sell, liquidate or otherwise
dispose of or realize upon the Collateral (all of which are collectively
referred to as the “Expenses”); then, in any and each such event, such Expenses
shall be payable on demand by the Borrower to the Bank. Additionally, if any
taxes (excluding taxes imposed upon or measured by the income of the Bank or any
related franchise tax) shall be payable on account of the execution or delivery
of this Note or the other Credit Documents, or the execution, delivery, issuance
or recording of any of the Credit Documents, or the creation of any of the
Obligations hereunder, by reason of any federal, state or local statute or other
law existing on or after the date hereof, the Borrower will pay all such taxes,
including, but not limited to, any interest and penalties thereon, and will
indemnify and hold the Bank harmless from and against all liabilities in
connection therewith. The Borrower’s obligation to pay such Expenses also
applies also to any appellate proceedings (irrespective of which party prevailed
at the trial court or at the lower appellate court), any bankruptcy or like
insolvency proceedings and any arbitration or other proceedings involving this
Note or the rights of the parties hereunder.

17. Indemnification. The Borrower agrees to indemnify, defend and hold harmless
the Bank and each shareholder, director, officer, employee, agent, attorney and
other representative of or contractor for the Bank from and against any and all
damages, settlement amounts, expenses (including, without limitation,

 

Promissory Note – Page 6



--------------------------------------------------------------------------------

attorney’s fees and court costs), other losses, claims or other assertions of
liability of any nature whatsoever incurred by or on behalf of or asserted
against, as the case may be, any one or more of such indemnified parties at any
time arising in whole or in part out of the Borrower’s or the Parent’s failure
to observe, perform or discharge any of their respective duties under this Note
or any other Credit Documents or any misrepresentation made by or on behalf of
the Borrower or the Parent under any of the Credit Documents. The Borrower
further agrees to indemnify, defend and hold harmless the Bank and each
shareholder, director, officer, employee, agent, attorney and other
representative of or contractor for the Bank from and against any and all
damages, settlement amounts, expenses (including, without limitation, attorneys’
fees and court costs), other losses, claims or other assertions of liability of
any nature whatsoever incurred by or on behalf of or asserted against, as the
case may be, any one or more of such indemnified parties at any time in
connection with any one or more indemnified parties’ actions or inactions
relating in any respect to this Note, any of the other Credit Documents or any
of the transactions described in or contemplated by any of the foregoing
(including, without limitation, any such losses incurred by any one or more
indemnified parties arising out of any claim by the Parent or any guarantor),
except to the extent such losses arise out of such indemnified party’s gross
negligence or willful misconduct. All indemnities given by the Borrower to the
Bank under the Credit Documents, including, without limitation, the indemnities
set forth in this Section, shall survive the repayment of the obligations
evidenced by this Note.

18. Quarterly Financials and Other Information. The Borrower agrees to provide
to the Bank, within 30 days after the end of fiscal quarter, financial
statements of the Borrower and the Parent for such fiscal quarter, in each case
prepared in accordance with GAAP and certified by the chief financial office of
the Borrower and the Parent as true and correct. The Borrower also agrees to
provide to the Bank such other financial and operational information regarding
the Borrower and the Parent as the Bank may reasonably request from time to
time.

19. No Unwritten Agreements. The following statement is given pursuant to Mo.
Rev. Stat. § 432.047: “Oral agreements or commitments to loan money, extend
credit or to forbear from enforcing repayment of a debt including promises to
extend or renew such debt are not enforceable, regardless of the legal theory
upon which it is based that is in any way related to the credit agreement. To
protect you (borrower(s)) and us (creditor) from misunderstanding or
disappointment, any agreements we reach covering such matters are contained in
this writing, which is the complete and exclusive statement of the agreement
between us, except as we may later agree in writing to modify it.”

20. Consent to Jurisdiction. As part of the consideration for new value this day
received, the Borrower consents to the jurisdiction of any state court located
in Livingston County, Missouri or any federal court located in the Western
District of Missouri, and waives personal service of any and all process upon
the Borrower and consents that all such service of process be made by certified
or registered mail directed to the Borrower at the Borrower’s last known address
as reflected in the Bank’s records and service so made shall be deemed to be
completed upon delivery thereto. The Borrower waives any objection to
jurisdiction and venue of any action instituted against the Borrower as provided
herein and agrees not to assert any defense based on lack of jurisdiction or
venue. The Borrower further agrees not to assert against the Bank (except by way
of a defense or counterclaim in a proceeding initiated by the Bank) any claim or
other assertion of liability with respect to any of the Credit Documents, the
Bank’s actions or inactions or otherwise in any jurisdiction other than the
foregoing jurisdiction(s). Nothing in this Section shall prohibit the Bank from
asserting any claims or other assertions of liability against the Borrower or
any of its properties in any other courts that have proper jurisdiction.

21. Waiver of Jury Trial; Limitation on Damages. To the fullest extent permitted
by law, and as separately bargained-for consideration to the Bank, the Borrower
waives any right to trial by jury (which the Bank also waives) in any action,
suit, proceeding or counterclaim of any kind arising out of or otherwise

 

Promissory Note – Page 7



--------------------------------------------------------------------------------

relating to any of the Credit Documents or the Bank’s actions or inactions in
respect thereof. To the fullest extent permitted by law, and as separately
bargained-for consideration to the Bank, the Borrower also waives any right it
may have at any time to claim or recover in any litigation or other dispute
involving the Bank, whether the underlying claim or dispute sounds in contract,
tort or otherwise, any special, exemplary, punitive or consequential damages or
any damages other than, or in addition to, actual damages. The Borrower
acknowledges that the Bank is relying upon and would not enter into the
transactions described herein on the terms and conditions set forth herein but
for the Borrower’s waivers and agreements under this Section.

22. Governing Law; Miscellaneous. This Note shall be governed by the laws of the
State of Missouri without regard to any conflict of law rule thereof which gives
effect to the laws of any other jurisdiction. Time is of the essence in the
payment and performance of the Borrower’s obligations under this Note . If any
provision of this Note is unlawful, such provision shall be void but the
remainder of the Note will remain in effect and be binding on the Borrower and
any guarantor and endorser hereof. Section headings in this Note are for
convenience of reference only and shall not limit the scope of any Section.

[signature page to follow]

 

Promissory Note – Page 8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has executed and delivered this Note as of the
date first above written.

 

BROOKE CAPITAL CORPORATION By:  

/s/ Kyle L. Garst

  Kyle L. Garst   President & CEO

 

Promissory Note – Signature Page